The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on May 6, 2022.

Claims 1-5 and  7-16  are pending. Claim 6 was previously cancelled. Claims 13 and 15 are withdrawn from consideration as being drawn to nonelected inventions. Claims 1-5, 7, 9-12 and 14 are currently amended. Claim 16 is newly added. The status identifier of claim 8 should correctly state as “(Original),” not “(Currently amended)” because there are no changes in the claim. 

The objection to the disclosure is withdrawn in view of Applicant’s amendment.  

The previous objection to claim 1 for minor informality is withdrawn in view of Applicant’s amendment.  

The rejection of claims 2-5, 7, 9-12 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.  

The rejection of claims 1-5, 7-12 and 14 under 35 U.S.C. 103 as being unpatentable over 
Somerville Roberts et al.  (US 2011/0263473) is withdrawn in view of Applicant’s amendment.  

Claim Objections
Claims 1, 9, 12 and 14 are objected to because of the following informalities:  
	a) in claim 1, line 6, it is suggested that a semicolon or comma be added after “water” and  the phrase “, and” be added after “equivalent” in line 10 (second from last line)
	b) in claim 9, please delete the comma (,) after “%” in line 2
	c) in claim 12, please delete the comma (,) after “
	d) in claim 14, please delete the comma (,) after  wt. %” in line 2.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-5, 7-12, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In claim 1, line 11 (last line), the limitation “wherein the solid composition has a continuous volume of at least 0.1cm3” does not meet the written description requirement because the phrase "at least" has no upper limit and may cause the claim to read on embodiments outside the range “from 0.1 to 20 cm3”  in the specification on page 13, line 32. See also MPEP 2163.05 III.
	Claims 2-5, 7-12, 14 and 16, being dependent from claim 1, inherit the same rejection as in claim 1 above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 9-10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlheber et al. (US Patent No. 3,546,123, already cited in IDS dated 01/21/2022), hereinafter “Stahlheber” in view of Simonsen et al. (US 2012/0149625, already cited in IDS dated 01/21/2022), hereinafter “Simonsen.”
	Regarding claims 1-5, 9-10 and 16, Stahlheber teaches caking-resistant granular products (which reads on the “solid composition”) comprising from about 10% to about 87% by weight of the disodium salt of nitrilotriacetic acid (an aminopolycarboxylate) and from about 1.5% to about 30% by weight of a soluble sodium salt of a second acid; the product having a pH in a 1% aqueous solution of above about 6 (see col. 1, lines 16-25). The soluble sodium salt of a second acid includes inorganic or organic acids, and suitable organic acids include polycarboxylic acids or sulfonic acids (see col. 2, lines 51-56; col. 3, lines 8-18; claim 6). In Example 4, Stahlheber teaches a granular product comprising dodecylbenzenesulfonic acid, as the organic acid, and having a final moisture of about 5% (see col. 10, line 70 to col. 11, line 6). The free acid equivalent of the disodium nitrilotriacetate above is calculated as follows: (1) for the minimum amount: 10 x 191.14 (MW of nitrilotriacetic acid)/235.10 (MW of disodium nitrilotriacetate = 8.13% wt% free acid equivalent, i.e., nitrilotriacetic acid (NTA); and (2) for the maximum amount: 87 x 191.14/235.10 = 70.7% wt% NTA.  Hence, NTA has a range from 8.13 wt%-70.7 wt%. The free acid equivalent of the sodium salt of dodecylbenzenesulfonic acid is calculated as follows: (1) for the minimum amount: 1.5 x 326.49(MW dodecylbenzenesulfonic acid)/348.48 (MW of sodium dodecylbenzenesulfonate) = 1.41 wt% dodecylbenzenesulfonic acid; and (2) for the maximum amount: 30 x 326.49/348.48= 28.1 wt%. Hence, the dodecylbenzenesulfonic acid has a range from 1.41 wt% to 28.1 wt%. Stahlheber also teaches a process for producing the foregoing products comprising (1) forming a reaction mixture comprising (a) a water dispersible acidic material, (b) trisodium nitrilotriacetate and (c) from about 5% to about 25% by weight of water based upon the weight of the total reaction medium, said reaction medium having from about 10% to about 100% of a molar equivalent amount of acidic material based upon the amount of trisodium nitrilotriacetate present in said reaction medium, (2) agglomerating the resulting mixture and (3) drying the resulting mixture to obtain the foregoing detergent-additives (see col. 1, lines 25-37), to a water content like 5 wt% (see Example 4), and wherein it is understood that the resulting detergent-additives would have undergone cooling in ambient temperature of 25oC or less and would have resulted in non-crystalline products. Stahlheber also teaches that in most instances, under preferred conditions, a relatively high yield of product having a particle size of ─4  to +80 (U.S. Standard mesh screen size) can be obtained (see col. 5, lines 42-45; see also col. 1, lines 15-24), wherein 4 U.S. mesh is equivalent to 4.75 mm and 80 U.S. mesh is equivalent to 180 µm (see the attached Standard Test Sieves, page F-110 from CRC Handbook of Chemistry and Physics).  Stahlheber, however, fails to specifically disclose, based on total weight of the composition or product: from 25 to 88 wt% free acid equivalent of non-crystalline chiral aminopolycarboxylate,  and from 10 to 60 wt% of non-crystalline organic acid like dodecylbenzene sulfonic acid,  the pH of the product in water in a 1:1 weight ratio of at most 10, and wherein the solid composition has a continuous volume of at least 0.1 cm3 as recited in claim 1; the chiral aminopolycarboxylate comprising methylglycine diacetic acid (MGDA) or glutamic acid N, N-diacetic acid (GLDA) as recited in claim 5; the weight ratio of the chiral aminocarboxylate to organic acid from 1:2 to 1:0.15 as recited in claim 2;  from 30 to 70 wt% of the chiral aminocarboxylate based on the free acid  equivalent as recited in claim 3; from 15 to 55 wt% of organic acid based on the free acid equivalent as recited in claim 4;  the pH of the product in water in a 1:1 weight ratio of at most 9 as recited in claim 10; and the solid composition having a continuous volume of 0.1 cm3 to 20 cm3 as recited in claim 16.  
	Simonsen, an analogous art, teaches the equivalency of nitrilotriacetic acid (NTA) with MGDA or GLDA as amino carboxylate builders (see paragraph [0078]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the nitrilotriacetic acid of Stahlheber with MGDA or GLDA because the substitution of art recognized equivalents as shown by Simonsen is within the level of ordinary skill in the art. In addition, the substitution of one aminocarboxylate for another is likely to be obvious when it does no more than yield predictable results. 
	Regarding the respective amounts of the aminocarboxylic acid and organic acid, i.e., dodecylbenzenesulfonic acid, and the weight ratio of the aminocarboxylic acid and organic acid, considering that Stahlheber teaches nitrilotriacetic acid (NTA) (the aminocarboxylate which is equivalent to MGDA or GLDA) having a range from 8.13 wt%-70.7 wt%, by calculation, and 1.41 wt% - 28.1 wt%  dodecylbenzenesulfonic acid, by calculation,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the granular products of Stahlheber in view of Simonsen to exhibit a pH of at most 10, or at most 9.0, when measured by dissolving the product in water in a 1:1 weight ratio because similar components with overlapping proportions have been utilized, hence, would behave similarly. 
With respect to the composition having a continuous volume of at least 0.1 cm3, as recited in claim 1, or a volume of  0.1 cm3 to 20 cm3 , as recited in claim 16, considering that Stahlheber teaches that the product has a particle size of ─4  to +80 (U.S. Standard mesh screen size) as disclosed in col. 5, lines 42-45, wherein 4 U.S. mesh is equivalent to 4.75 mm and 80 U.S. mesh is equivalent to 180 µm, as discussed above, and calculating the corresponding volume using the formula V=4/3πr3,  the 4 U.S. mesh (4.75 mm, r=2.38mm), the largest particle size in the range, corresponds to 0.0565 cm3 which when rounded off is 0.1 cm3. Hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (i.e., 0.1 cm3) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 12,  Stahlheber in view of Simonsen, teaches the features as discussed above. Even though Stahlheber in view of Simonsen, does not explicitly disclose the solid composition having a maximum Transmittance as those recited, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the granular products of Stahlheber in view of Simonsen to exhibit a maximum Transmittance as those recited because similar components with overlapping proportions have been utilized, hence, would behave similarly. 
Regarding claim 14,  Stahlheber in view of Simonsen, teaches the features as discussed above. Stahlheber teaches a detergent composition consisting essentially of (a) a surface active agent selected from the group consisting of anionic, nonionic, amphoteric surface active agents and mixtures thereof, and (b) the water soluble caking-resistant granular product as discussed above, said detergent composition having from about 2% to about 35% by weight of nitrilotriacetates calculated on the basis of nitrilotriacetic acid (see claim 10). In Example 1, 100 parts of the granular product comprising the aminocarboxylate is blended with 900 parts of a spray-dried detergent composition containing as an anionic active surfactant, sodium tetradecyl benzenesulfonate to produce a high-quality heavy-duty laundry detergent (see col. 9, line 75 to col. 10, line 11), wherein by calculation, the granular product comprising the aminocarboxylate in the spray-dried detergent composition is 100/(100 + 900) x 100 = 10 wt%. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stahlheber in view of Simonsen as applied to claims 1-5, 9-10, 12, 14 and 16 above, and further in view of Gould et al. (US 2010/0022430), hereinafter “Gould.”
Stahlheber in view of Simonsen teaches the features as discussed above. In addition, Stahlheber teaches other useful organic acids such as polycarboxylic acids (see col. 9, lines 11-17). Stahlheber in view of Simonsen, however, fails to disclose citric acid, a tricarboxylic acid, as the polycarboxylic acid as recited in claims 7 and 8.
Gould, an analogous art, teaches polycarboxylic acids, preferably citric acid (see paragraph [0092]), which is a known tricarboxylic acid.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized citric acid, which is a known tricarboxylic acid, as the specific polycarboxylic acid because Stahlheber, in view of Simonsen, specifically desires polycarboxylic acid as the organic acid, and Gould teaches citric acid as a specific polycarboxylic acid. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stahlheber in view of Simonsen as applied to claims 1-5, 9-10, 12, 14 and 16 above, and further in view of Figueroa et al. (US Patent No. 5,500,153), hereinafter “Figueroa.”
	Stahlheber in view of Simonsen teaches the features as discussed above. In addition, Stahlheber teaches the incorporation of other detergent additives like anti-redeposition agents (see col. 9, lines 11-17). Stahlheber in view of Simonsen, however, fails to disclose the composition comprising from 1 to 50 wt%, based on the total weight of the solid composition, of free acid equivalent of polycarboxylate polymer.
	It is known from Figueroa, an analogous art, to incorporate from about 1% to about 7% by weight of sodium polyacrylate (whose free acid equivalent, i.e., polyacrylic acid, is within about 1% to about 7% by weight)  in a granular laundry composition for anti-redeposition purposes  (col. 3, lines 3-5; 12-15).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated from about 1% to about 7% by weight of sodium polyacrylate into the composition of Stahlheber because Stahlheber specifically desires the incorporation of an anti-redeposition agent and Figueroa provides sodium polyacrylate as an anti-redeposition agent. 

Claims 1-5, 7-8, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kropf et al. (US 2017/0321164), hereinafter “Kropf” in view of Somerville Roberts et al.  (US 2011/0263473, already of record), hereinafter “Somerville Roberts.”
	Regarding claims 1-5, 7-8, 10-11 and 16,  Kropf teaches an automatic dishwashing detergent (see abstract) which can be present in solid presentation forms, wherein the suitable solid presentation forms, are in particular, powders, granules, extrudates, compactates, in particular tablets (see paragraph [0151]), wherein the extrudates and compactates like tablets read on the “solid composition.” In Table 2, Kropf teaches phosphate-free solid dishwasher detergent formulation comprising about 10.00-about 20.00 wt. % Na citrate/citric acid (organic acid); about 5.00-about 35.00 wt. % MGDA (methylglycine diacetic acid)/GLDA (glutamine diacetic acid; both of which are chiral aminopolycarboxylates); about 2.50-about 10.00 wt. % nonionic surfactant; and 0.00-about 1.50 wt.% water, among others (see Table 2 on page 12). It is noted that citric acid has a molecular weight of 192.124 g/mol.  Kropf, however, fails to specifically disclose, based on total weight of the composition or product: from 25 to 88 wt% free acid equivalent of non-crystalline chiral aminopolycarboxylate, i.e., MGDA or GLDA,  from 10 to 60 wt% of non-crystalline organic acid like citric acid, from 2 to 30 wt% water,  the pH of the product in water in a 1:1 weight ratio of at most 10, and wherein the solid composition has a continuous volume of at least 0.1 cm3 as recited in claim 1; the weight ratio of the chiral aminocarboxylate to organic acid from 1:2 to 1:0.15 as recited in claim 2;  from 30 to 70 wt% of the chiral aminocarboxylate based on the free acid  equivalent as recited in claim 3; from 15 to 55 wt% of organic acid based on the free acid equivalent as recited in claim 4;  the pH of the product in water in a 1:1 weight ratio of at most 9 as recited in claim 10; and the solid composition having a continuous volume of 0.1 cm3 to 20 cm3 as recited in claim 16.  
	Somerville Roberts, an analogous art, teaches a particle comprising an aminocarboxylic builder like MGDA or GLDA and sulphate or citrate which are present in a weight ratio of from about 6:1 to about 1:1 (see claim 1; paragraph [0023]), wherein the particle is produced by a process which comprises the steps of:  a) providing a solution containing an aminocarboxylic builder;  b) optionally adding an acidifying agent like sulphuric acid;  c) adding sulphate or citrate (whose free acid equivalent is citric acid) to the solution resulting from of step b) to form a mixture;  and d) converting the mixture resulting from step c) into particles (see claim 7; paragraphs [0016]-[0020], [0027], [0034]), by driving away the water by any known technique, such as drying, evaporation, etc. (see paragraph [0032]), like spray-drying at an air temperature above 140oC (see paragraph [0036]), wherein the resulting spray-dried powder is understood to be cooled to room temperature; (see paragraph [0036]); and wherein it is construed that the resulting composition is noncrystalline because it has been subjected to similar, if not the same, process as recited in Applicant’s specification, at page 3, lines 17-29. The process not only produces a very robust particle in terms of physical and chemical stability but the particle is also very robust in terms of processability; and it has been surprisingly found that even when processing at high temperatures the particle has a reduced tendency to become sticky (see paragraph [0021]. The particle is added to an automatic dishwashing detergent composition (se paragraph [0044]; claim 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared an automatic dishwashing detergent in solid shaped form like a tablet which comprises MGDA or GLDA, citric acid, and water, in their optimum proportions because the teachings of Kropf encompass these ingredients and proportions thereof as disclosed in paragraph [0151] and Table 2; and to have prepared the dishwashing detergent, prior to tabletting, by using the manufacturing process of Somerville Roberts, as discussed above because the process not only produces a very robust particle in terms of physical and chemical stability but the particle is also very robust in terms of processability, and has a reduced tendency to become sticky as taught by Somerville Roberts. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf, when prepared by the process of Somerville Roberts to be in crystalline form because similar, if not the same, process steps have been performed.
With respect to the specific proportions of the MGDA or GLDA, and citric acid, and the weight ratio of the MGDA or GLDA to the citric acid,  considering that Kropf teaches from about 5.00-about 35.00 wt. % MGDA/GLDA; and 10.00-about 20.00 wt. % citric acid; the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
Regarding the amount of the water, as  the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the upper limit of about 1.50 wt% water of  Kropf may be considered to read on the minimum limit of 2 wt% water as recited in instant claim 1.  In addition, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough (i.e., about 1.50 wt% water vs 2 wt% water) that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the granular products of Kropf in view of Somerville Roberts to exhibit a pH of at most 10, or at most 9.0, when measured by dissolving the product in water in a 1:1 weight ratio because similar ingredients,  e.g., MGDA/GLDA, citric acid, and water, with overlapping/close enough proportions and similar process of making the composition have been utilized, hence, would behave similarly. 
With respect to the composition having a continuous volume of at least 0.1 cm3, as recited in claim 1, or a volume of  0.1 cm3 to 20 cm3 , as recited in claim 16, considering that Kropf teaches the composition in tablet form, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the tablet of Kropf in view of Somerville Roberts to have a volume within those recited because, a cylindrical tablet, having a diameter of 2 cm (radius = 1cm) and a height of 1 cm, for example, would have a volume of about 3.14 cm3, by calculation, using the volume of a cylinder, i.e., V=πr2h. 
	Regarding claim 12,  Kropf in view of Somerville Roberts, teaches the features as discussed above. Even though Kropf in view of Somerville Roberts, does not explicitly disclose the solid composition having a maximum Transmittance as those recited, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf in view of Somerville Roberts, in tablet form, to exhibit a similar property as discussed above, because similar ingredients,  e.g., MGDA/GLDA, citric acid, and water, with overlapping/close enough proportions and similar process of making the composition have been utilized, hence, would behave similarly. 
Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761